 


114 HR 366 IH: Putting Our Veterans Back to Work Act of 2015
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 366 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Cohen (for himself, Mr. Lowenthal, Ms. Norton, Ms. Kelly of Illinois, Mr. Rangel, Ms. Tsongas, Mr. Meeks, Mr. Rush, Ms. Bordallo, Mr. McGovern, Mr. Cicilline, Mr. Johnson of Georgia, Ms. Bass, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committees on Armed Services, Oversight and Government Reform, the Judiciary, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reauthorize the VOW to Hire Heroes Act of 2011, to provide assistance to small businesses owned by veterans, to improve enforcement of employment and reemployment rights of members of the uniformed services, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Putting Our Veterans Back to Work Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Renewing our vow to hire heroes 
Sec. 101. Reauthorization of veterans retraining assistance program. 
Sec. 102. Extension of authority of Secretary of Veterans Affairs to provide rehabilitation and vocational benefits to members of Armed Forces with severe injuries or illnesses. 
Sec. 103. Extension of additional rehabilitation programs for persons who have exhausted rights to unemployment benefits under State law. 
Sec. 104. Reauthorization of collaborative veterans' training, mentoring, and placement program. 
TITLE II—Building on our vow to hire heroes 
Sec. 201. Unified employment portal for veterans. 
Sec. 202. Grants to hire veterans as first responders. 
Sec. 203. Employment of veterans as evaluation factor in the awarding of Federal contracts. 
TITLE III—Improving employment and reemployment rights of members of the uniformed services 
Sec. 301. Enforcement of rights of members of uniformed services with respect to States and private employers. 
Sec. 302. Suspension, termination, or debarment of contractors for repeated violations of employment or reemployment rights of members of uniformed services. 
Sec. 303. Subpoena power for Special Counsel in enforcement of employment and reemployment rights of members of uniformed services with respect to Federal executive agencies. 
Sec. 304. Issuance and service of civil investigative demands by Attorney General. 
IRenewing our vow to hire heroes 
101.Reauthorization of veterans retraining assistance program 
(a)ExtensionSubsection (k) of section 211 of the VOW to Hire Heroes Act of 2011 (Public Law 112–56; 38 U.S.C. 4100 note) is amended by striking March 31, 2014 and inserting December 31, 2018. (b)Number of eligible veteransSubsection (a)(2) of such section is amended— 
(1)in subparagraph (A), by striking and at the end; (2)in subparagraph (B), by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following new subparagraphs:  (C)50,000 during fiscal year 2015; 
(D)50,000 during fiscal year 2016; (E)50,000 during fiscal year 2017; and 
(F)50,000 during the period beginning October 1, 2017, and ending December 31, 2018.. (c)Clarification of limitation on aggregate amount of assistanceSubsection (b) of such section is amended by striking up to 12 months of retraining assistance provided by the Secretary of Veterans Affairs and inserting an aggregate of not more than 12 months of retraining assistance provided by the Secretary of Veterans Affairs under this section. 
(d)Updated reportSubsection (i) of such section is amended by adding at the end the following new paragraph:  (3)UpdateNot later than December 31, 2019, the Secretary of Veterans Affairs, in collaboration with the Secretary of Labor, shall submit to the appropriate committees of Congress an update to the report described in paragraph (1).. 
102.Extension of authority of Secretary of Veterans Affairs to provide rehabilitation and vocational benefits to members of Armed Forces with severe injuries or illnesses 
(a)In generalSection 1631(b)(2) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note) is amended by striking December 31, 2014 and inserting December 31, 2018. (b)Report (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report on the benefits provided by the Secretary under section 1631(b) of such Act. 
(2)Appropriate committees of congressIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and 
(B)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives. 103.Extension of additional rehabilitation programs for persons who have exhausted rights to unemployment benefits under State lawSection 3102(b)(4) of title 38, United States Code, is amended by striking March 31, 2014 and inserting March 31, 2018. 
104.Reauthorization of collaborative veterans' training, mentoring, and placement programSubsection (e) of section 4104A of title 38, United States Code, is amended to read as follows:  (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section amounts as follows: 
(1)$4,500,000 for the period consisting of fiscal years 2016 and 2017. (2)$4,500,000 for the period consisting of fiscal years 2018 and 2019.. 
IIBuilding on our vow to hire heroes 
201.Unified employment portal for veteransSection 4105 of title 38, United States Code is amended by adding at the end the following:  (c) (1)The Secretary shall develop a single, unified Federal web-based employment portal, for use by veterans, containing information regarding all Federal programs and activities concerning employment, unemployment, and training to the extent the programs and activities affect veterans. 
(2)The Secretary shall work with representatives from the Department of Defense, the Department of Veterans Affairs, the Small Business Administration, and other Federal agencies and organizations concerned with veterans' issues, to determine an appropriate platform and implementing agency for the portal. The Secretary shall enter into an agreement with the other Federal agencies for the implementation of the portal.. 202.Grants to hire veterans as first responders (a)Grants for firefightersThe Secretary of Homeland Security shall award grants under section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a) to hire veterans as firefighters. 
(b)Grants for law enforcement officersThe Attorney General shall award grants under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.) to hire veterans as law enforcement officers. (c)PriorityIn awarding grants under this section to hire veterans, the Secretary of Homeland Security and the Attorney General shall give priority to the hiring of veterans who served on active duty in the Armed Forces on or after September 11, 2001. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $250,000,000. 203.Employment of veterans as evaluation factor in the awarding of Federal contracts (a)Civilian contracts (1)In generalChapter 33 of title 41, United States Code, is amended by adding at the end the following new section: 
 
3313.Employment of veterans as evaluation factorThe head of each executive agency shall consider favorably as an evaluation factor in solicitations for contracts and task or delivery order valued at or above $25,000,000 the employment by a prospective contractor of veterans constituting at least 5 percent of the contractor's workforce.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 3312 the following new item: 
 
 
3313. Employment of veterans as evaluation factor.. 
(b)Defense contracts 
(1)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new section:  2338.Employment of veterans as evaluation factorThe head of each agency shall consider favorably as an evaluation factor in solicitations for contracts and task or delivery order valued at or above $25,000,000 the employment by a prospective contractor of veterans constituting at least five percent of the contractor's workforce.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 2337 the following new item:   2338. Employment of veterans as evaluation factor.. (c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall amend the Federal Acquisition Regulation to carry out the provisions of section 3313 of title 41, United States Code, and section 2338 of title 10, United States Code, as added by subsections (a) and (b), respectively. 
IIIImproving employment and reemployment rights of members of the uniformed services 
301.Enforcement of rights of members of uniformed services with respect to States and private employers 
(a)Action for reliefSubsection (a) of section 4323 of title 38, United States Code, is amended— (1)in paragraph (1)— 
(A)by striking appear on behalf of, and act as attorney for, the person on whose behalf the complaint is submitted and; (B)by striking for such person; 
(C)by striking the fourth sentence; and (D)by adding at the end the following: The person on whose behalf the complaint is referred may, upon timely application, intervene in such action, and may obtain such appropriate relief as is provided in subsections (d) and (e).; 
(2)by striking paragraph (2) and inserting the following new paragraph (2):  (2) (A)Not later than 60 days after the date the Attorney General receives a referral under paragraph (1), the Attorney General shall transmit, in writing, to the person on whose behalf the complaint is submitted— 
(i)if the Attorney General has made a decision to commence an action for relief under paragraph (1) relating to the complaint of the person, notice of the decision; and (ii)if the Attorney General has not made such a decision, notice of when the Attorney General expects to make such a decision. 
(B)If the Attorney General notifies a person that the Attorney General expects to make a decision under subparagraph (A)(ii), the Attorney General shall, not later than 30 days after the date on which the Attorney General makes such decision, notify, in writing, the person of such decision.; (3)by redesignating paragraph (3) as paragraph (4); 
(4)by inserting after paragraph (2) the following new paragraph (3):  (3)Whenever the Attorney General has reasonable cause to believe that a State (as an employer) or a private employer is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights and benefits provided for under this chapter, and that the pattern or practice is of such a nature and is intended to deny the full exercise of such rights and benefits, the Attorney General may commence an action for relief under this chapter.; and 
(5)in paragraph (4), as redesignated by paragraph (3), by striking subparagraph (C) and inserting the following new subparagraph (C):  (C)has been notified by the Attorney General that the Attorney General does not intend to commence an action for relief under paragraph (1) with respect to the complaint under such paragraph.. 
(b)StandingSubsection (f) of such section is amended to read as follows:  (f)StandingAn action under this chapter may be initiated only by the Attorney General or by a person claiming rights or benefits under this chapter under subsection (a).. 
(c)Conforming amendmentSubsection (h)(2) of such section is amended by striking under subsection (a)(2) and inserting under paragraph (1) or (4) of subsection (a). 302.Suspension, termination, or debarment of contractors for repeated violations of employment or reemployment rights of members of uniformed services (a)In generalSubchapter III of chapter 43 of title 38, United States Code, is amended by adding at the end the following new section: 
 
4328.Suspension, termination, or debarment of contractors 
(a)Grounds for suspension, termination, or debarmentPayment under a contract awarded by a Federal executive agency may be suspended and the contract may be terminated, and the contractor who made the contract with the agency may be suspended or debarred in accordance with the requirements of this section, if the head of the agency determines that the contractor as an employer has repeatedly been convicted of failing or refusing to comply with one or more provisions of this chapter. (b)Effect of debarmentA contractor debarred by a final decision under this section is ineligible for award of a contract by a Federal executive agency, and for participation in a future procurement by a Federal executive agency, for a period specified in the decision, not to exceed five years.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 43 of such title is amended by inserting after the item relating to section 4327 the following new item:   4328. Suspension, termination, or debarment of contractor.. (c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall amend the Federal Acquisition Regulation to carry out section 4328 of title 38, United States Code, as added by subsection (a). 
(d)Effective dateSection 4328 of title 38, United States Code, as added by subsection (a), shall apply with respect to failures and refusals to comply with provisions of chapter 43 of such title occurring on or after the date of the enactment of this Act. (e)Annual reportSection 4332(a) of such title is amended— 
(1)by redesignating paragraph (10) as paragraph (11); and (2)by inserting after paragraph (9) the following new paragraph (10): 
 
(10)The number of suspensions, terminations, and debarments under section 4328 of this title, disaggregated by the agency or department imposing the suspension or debarment.. 303.Subpoena power for Special Counsel in enforcement of employment and reemployment rights of members of uniformed services with respect to Federal executive agenciesSection 4324 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(e) 
(1)In order to carry out the Special Counsel’s responsibilities under this section, the Special Counsel may require by subpoena the attendance and testimony of Federal employees and the production of documents from Federal employees and Federal executive agencies. (2)In the case of contumacy or failure to obey a subpoena issued under paragraph (1), upon application by the Special Counsel, the Merit Systems Protection Board may issue an order requiring a Federal employee or Federal executive agency to comply with a subpoena of the Special Counsel. 
(3)An order issued under paragraph (2) may be enforced by the Merit Systems Protection Board in the same manner as any order issued under section 1204 of title 5.. 304.Issuance and service of civil investigative demands by Attorney General (a)In generalSection 4323 of title 38, United States Code, is amended— 
(1)by redesignating subsection (i) as subsection (j); and (2)by inserting after subsection (h) the following new subsection (i): 
 
(i)Issuance and service of civil investigative demands 
(1)Whenever the Attorney General has reason to believe that any person may be in possession, custody, or control of any documentary material relevant to an investigation under this subchapter, the Attorney General may, before commencing a civil action under subsection (a), issue in writing and serve upon such person, a civil investigative demand requiring— (A)the production of such documentary material for inspection and copying; 
(B)that the custodian of such documentary material answer in writing written questions with respect to such documentary material; or (C)the production of any combination of such documentary material or answers. 
(2)The provisions of section 3733 of title 31 governing the authority to issue, use, and enforce civil investigative demands shall apply with respect to the authority to issue, use, and enforce civil investigative demands under this section, except that, for purposes of applying such section 3733— (A)references to false claims law investigators or investigations shall be considered references to investigators or investigations under this subchapter; 
(B)references to interrogatories shall be considered references to written questions, and answers to such need not be under oath; (C)the definitions relating to false claims law shall not apply; and 
(D)provisions relating to qui tam relators shall not apply.. (b)Effective dateSubsection (i) of such section, as added by subsection (a)(2), shall take effect on the date of the enactment of this Act and shall apply with respect to violations of chapter 43 of such title alleged to have occurred on or after such date. 
(c)Annual reportsSection 4332(b)(2) of such title is amended— (1)by striking Not later than and inserting the following: 
 
(A)In generalNot later than; and (2)by adding at the end the following new subparagraph: 
 
(B)Annual supplement on civil investigative demands 
(i)In generalThe Attorney General shall include with each report submitted under subparagraph (A) for the last quarter of each fiscal year a report on the issuance of civil investigative demands under section 4323(i) of this title during the most recently completed fiscal year. (ii)ElementsEach report submitted under clause (i) shall include the following for the fiscal year covered by the report: 
(I)The number of times that a civil investigative demand was issued under section 4323(i) of this title. (II)For each civil investigative demand issued under such section with respect to an investigation, whether such investigation resulted in a settlement, order, or judgment.. 
 
